Mr. Justice McWilliams
delivered the opinion of the Court.
By writ of error Americus Quintana seeks reversal of an order of the trial court adjudging him guilty of contempt and sentencing him to the county jail for a period of four months.
The disposition of the instant controversy is governed *15by Clarence Smaldone v. People, 158 Colo. 7, 405 P.2d 208. The record in the instant case discloses that, like Clarence Smaldone, when Quintana was being questioned by the District Attorney before the grand jury he gave only his name and address, and then refused to answer any other question which was asked of him. Quintana, like Clarence Smaldone, also clearly indicated that such would be his response to any and all questions which might be asked of him by the District Attorney.
Thereafter, when the matter was brought to the attention of the trial court, Quintana reiterated what clearly amounted to a blanket refusal to respond to any question which had been—or might be—asked of him before the grand jury. Quintana’s pronouncement in the presence of the court that he would not answer any questions before the grand jury in and of itself constituted a direct criminal contempt punishable in summary proceeding.
The judgment is affirmed.